                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION

MAUREEN FRANCIS                         CIVIL ACTION NO. 6:19-CV-00803

VERSUS                                  JUDGE JUNEAU

LOUIS ACKAL ET AL                       MAGISTRATE JUDGE WHITEHURST

                                    JUDGMENT

         For the reasons assigned in the Report and Recommendation of the

   Magistrate Judge previously filed herein, and having thoroughly reviewed the

   record, and considering the lack of objections filed, and concurring with the

   findings of the Magistrate Judge under the applicable law;

         IT IS ORDERED that the FRCP Rule 12(b)(6) Motion to Dismiss [Doc. 9], filed

   by defendants Sheriff Louis Ackal and Deputy Christopher Wilson, and the

   unopposed Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim [Doc. 5]

   filed by defendant the City of New Iberia are GRANTED, and all claims against the

   foregoing defendants are DENIED AND DISMISSED WITH PREJUDICE.

         THUS DONE AND SIGNED in Lafayette, Louisiana, on this 17th day of

   December, 2019.


                                           ______________________________
                                           MICHAEL J. JUNEAU
                                           UNITED STATES DISTRICT JUDGE
